Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are  rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Purtle (US 2014/0060130). No distinction is seen between the process disclosed by Purtle, and that recited in claims 1-3 and 5. Purtle discloses a process for producing a fertilizer composition from still bottoms obtained from milling corn, comprising separating the still bottoms into a solids stream and a thin stillage stream, removing water to generate a condensed distillers solubles stream, and recovering the condensed distillers solubles stream as a fertilizer composition. (See the Abstract and Paragraphs [0013] through [0017], and FIG. 1.) The thin stillage liquids stream of Purtle would . 
Claims 6-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Purtle. Purtle is relied upon as discussed hereinbefore. Regarding claim 6, Purtle discloses in Paragraph [0049] that, prior to water removal from the thin stillage, an oil co-product may be recovered by using centrifugation or another suitable separation technique. It would be obvious to use filtration as such other suitable separation technique to separate the oil co-product. Regarding claim 16, it would be obvious to separate the thin stillage portion in the process of Purtle by any known or convention manner, such as by density. Regarding claims 14 and 26, it would be obvious to recycle at least a portion of the water soluble solids back to liquefaction or fermentation in the process of Purtle. One of ordinary skill in the art would be motivated to do so, since claim 17 of Purtle recites recovering “at least a portion” of the condensed distillers solubles stream. One would appreciate from such disclosure of Purtle that . 

Claims 3, 4, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Purtle as applied to claims 1 and 16 above, and further in view of Blankenburg et al (US 2017/0240481). It would be further obvious from Blankenburg et al to mix the condensed distillers solubles with a diluent. One of ordinary skill in the art would be motivated to do so, since Blankenburg et al establish the conventionality of adding diluents to fertilizers in Paragraph [0021].
Claim 27 is rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Purtle. No distinction is seen between the system disclosed by Purtle, and that recited in claim 27. Purtle discloses a system for producing a fertilizer composition from still bottoms obtained from milling corn, comprising a separator that separates the still bottoms into a solids stream and a thin stillage stream, and an evaporator for removing water to generate a condensed distillers solubles stream. (See the Abstract, Paragraphs [0013] through [0017], Paragraphs 0041] through [0045], and FIG. 1.). In any event, it would be obvious to employ a drying apparatus after the separation apparatus of Purtle, since Purtle discloses in Paragraph [0044] that at least a portion of the water contained in the thin stillage stream should be removed.
Claims 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over Purtle. Purtle is relied upon as discussed hereinbefore.  Regarding claims 28, 30- 32 and 37, it would be obvious to employ a filtration centrifuge or decanter centrifuge for separating the whole stillage portion in the system of Purtle, since Purtle discloses in Paragraph [0049] that, prior to water removal from the thin stillage, an oil co-product may be recovered by using centrifugation, and it would be within the still of one of ordinary skill in the art to determine a suitable type of centrifuge for such separation. Regarding claims 29, 34 and 38, it would be obvious to employ a spray, flash or ring dryer for drying the thin stillage portion in the apparatus of Purtle, since Purtle teaches in Paragrph [0044] that a portion of water should be removed from the thin stillage, and it would be within the level of skill of one of ordinary skill in the art to determine a suitable or conventional type of dryer for removing the water. Regarding claims 33 and 36, it is noted that the evaporator in FIG. 1 of Purtle is situated after the disc centrifuge. Regarding claim 39, it would be obvious to employ a nozzle cetrifuge or cyclone apparatus for separating the thin stillage in the system of Purtle, since Purtle suggests in Paragraph [0049] that any suitable separation technique may be used. Regarding claims 35 and 40, Purtle discloses in Paragraph [0074] that oil may be recovered from the thin stillage stream. It would be further obvious from such disclosure to include an oil recovery centrifuge to separate free oil from the water soluble solids portion in the system of Purtle. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 21, 22 and 27-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 5, 9, 21 and 22, the recitation of “selected from…and/or” is improper Markush or alternative terminology. In claims 27-40, limitations such as “separates”, “dries”, and “receives” are method limitations which are improper in apparatus claims. It is well-settled that method limitations are improper in apparatus claims, since it is the apparatus structure itself which is covered in an apparatus claim, and not the method of using such structure.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 13-15, 22 and 25-28 of copending Application No. 15/299,964 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the thin stillage portion separated from the insoluble portion in the process recited in the claims of 1, 3, 9, 13-15, 22 and 25-28 would inherently include nitrogen-containing protein and sulfur-containing amino acids.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The other references are made of record for disclosing various methods for treating thin stillage.


            Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.